Citation Nr: 0831746	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-17 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for asthma, currently 
evaluated as 60 percent disabling.  

2.	Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was to testify at a hearing before a Member of 
the Board in July 2007, but did not appear for the hearing.  

The veteran initially appealed a rating of 30 percent for 
asthma.  During the pendency of the appeal, the rating was 
increased to 60 percent.  The veteran has not indicated that 
he that he wished to withdraw his appeal.  

The veteran's representative, in his informal hearing 
presentation, has indicated that he wished to raise the issue 
of entitlement to a total rating by reason of individual 
unemployability.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.	Most recent pulmonary function studies of record, 
performed in June 2005, show that the veteran had an FVC 
value of 80 percent predicted before bronchodilator therapy 
and 103 percent predicted after therapy administration; FEV-1 
value was 66 percent predicted pre-medication and 82 percent 
predicted thereafter; and the FEV-1/FVC ratio was 63 percent 
predicted after bronchodilator therapy.  The veteran was 
prescribed steroid therapy three times over the last year.  

2.	The veteran had blood pressure readings during service 
with diastolic of 100 or more and takes medication for 
control of his hypertension.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Code 6602 (2007).  

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 10 percent for 
hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.104, Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in June 2003 and August 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The August 2006 VCAA letter provided all of the 
necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, the RO, in 
its June 2003 and August 2006 letters, listed examples of the 
type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation. To the extent that the RO did not otherwise 
comply with the Vazquez-Flores notice requirements, the 
veteran's written statements, including claims for a total 
rating by reason of individual unemployability, contain 
extensive discussion as to the impact of the worsening of his 
disabilities on his employment and daily life, and why 
ratings higher than those assigned under VA's rating schedule 
were warranted. Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant." 
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran has been awarded a 60 percent rating for his 
asthma.  For bronchial asthma, with FEV-1 of between 40 to 55 
percent predicted, or; FEV -FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent is warranted.  With FEV-1 that is less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high does corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  38 C.F.R. § 4.97, 
Code 6602.  

VA outpatient treatment records include the results of 
pulmonary function testing in September 2003.  At that time, 
FEV-1 was 49 percent predicted pre-medication and 87 percent 
predicted post-medication.  FEV-1/FVC was 93 percent 
predicted pre-medication and 104 percent predicted post-
medication.  Testing was also conducted in May 2005.  At that 
time, FEV-1 was 33 percent predicted pre-medication and 64 
percent predicted post-medication.  FEV-1/FVC was 51 percent 
predicted pre-medication and 82 percent predicted post-
medication.  

An examination was conducted by VA in October 2005.  At that 
time the veteran reported a long-standing history of asthma, 
noting a productive cough, with thick yellow or clear sputum.  
He denied hemoptysis or anorexia.  His weight was stable.  He 
reported dyspnea on exertion, during asthma flare-ups and 
with strenuous physical activity.  He reported that asthma 
attacks occurred daily and reported that during an asthma 
attack, he experienced chest tightness, increased shortness 
of breath, and increased dyspnea on exertion.  He had not 
been prescribed oxygen therapy, but had been prescribed 
multiple medications for control of his asthma.  These 
included montelukast, ipratropium, Xopenex nebulizer therapy, 
and albuterol inhaler.  He denied side effects to these 
medications.  He had been prescribed prednisone as a steroid 
taper for exacerbation of his asthma in December 2004 and May 
2005, according to his medical records.  He had also been 
hospitalized for an acute asthma exacerbation requiring IV 
steroid administration and subsequent prednisone taper for 
several days in June 2005.  He denied any further steroid 
treatment or other incapacitating episodes.  

On examination, the veteran had audible wheezing with and 
without the use of a stethoscope on examination.  There was 
no evidence of respiratory distress or failure.  There was no 
evidence of cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension.  There was no evidence of restrictive 
pulmonary disease.  Cardiac examination was unremarkable.  
The extremities showed no clubbing, cyanosis, or edema.  
Pulmonary function studies performed in June 2005 were 
reported to show that the veteran had an FVC value of 80 
percent predicted before bronchodilator therapy and 103 
percent predicted after therapy administration.  FEV-1 was 66 
percent predicted pre-medication and 82 percent predicted 
thereafter.  The FEV-1/FVC ratio was 63 percent predicted 
after bronchodilator therapy.  He had marked reduction in the 
FEF percent value, at 19 percent prior to bronchodilator 
therapy and at 36 percent after therapy administration.  Lung 
volume testing revealed a total lung capacity at 5366 liters.  
The vital capacity was 84 percent predicted prior to therapy 
and 104 percent predicted after.  These test results were 
compared to the May 2005 results, with both showing 
obstructive pulmonary disease consistent with asthma.  The 
most recent study revealed mild to moderate obstructive 
ventilatory defect, significantly responsive to 
bronchodilator therapy, with evidence of airtrapping.  The 
assessment was of asthma, with the need for hospitalization 
in June 2005 and prescribed steroid therapy three times in 
the last year.  

The pulmonary function studies on file demonstrated one 
testing level, FEV-1, consistent with a 100 percent 
evaluation on pre-bronchodilator therapy in May 2005.  
Ratings are based on post-therapy findings.  He has met the 
criteria for the 60 percent rating on the basis of the need 
for steroid therapy three times in the past year.  All other 
tests, both pre and post bronchodilator therapy, showed a 
level of respiratory impairment that was not consistent with 
the 100 percent evaluation.  Neither has it been demonstrated 
that the veteran has more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic high does corticosteroids or immuno-suppressive 
medications.  The Board does not find that the one laboratory 
finding, particularly one prior to the administration of 
medication, meets the criteria for the next higher 
evaluation.  Moreover, he has not exhibited other findings 
consistent with the 100 percent rating.  For this reason, an 
increased rating for the veteran's asthma is not warranted.  

The veteran is also seeking an increased rating for his 
service connected hypertension.  For hypertensive vascular 
disease, with diastolic pressure of predominantly 100 or 
more, or with systolic pressure predominantly 160 or more, 
or; where continuous medication is shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more, 
or with systolic pressure predominantly 200 or more, a 20 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7101.  

Review of the evidence of record shows that while on active 
duty the veteran had several blood pressure readings where 
diastolic pressure was 100 or more.  During a VA 
hospitalization in June 2005, it was noted that he was taking 
medication for his hypertension.  On examination by VA in 
January 2005, the veteran's blood pressure readings were 
130/80 in each arm, while sitting.  The pertinent diagnosis 
was hypertension, essential, well controlled.  

The veteran had blood pressure readings during service with 
diastolic of 100 or more.  He takes medication for control of 
his hypertension.  Under these circumstances, the Board finds 
that a 10 percent evaluation is warranted.  It would not be 
prudent or healthy for the veteran to be removed from 
medication to determine if his blood pressure would climb.  
The readings in service are improved by medication, and 
resolving reasonable doubt in the appellant's favor, a 10 
percent rating is now warranted.



	(CONTINUED ON NEXT PAGE)







ORDER

An increased rating for asthma, currently evaluated as 60 
percent disabling, is denied.  

A 10 percent evaluation for hypertension is granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


